Case 3:20-cv-09211-MAS-ZNQ Document 9 Filed 08/12/20 Page 1 of 5 PageID: 399




 Yeskoo Hogan & Tamlyn, LLP                                         OF COUNSEL:
 A New York Limited Liability Partnership                           Jeffrey I. D. Lewis
 139 South Street                                                   Stephen Kenny
 New Providence, NJ 07974                                           Mital B. Patel
 908-464-8300                                                       Foley Hoag LLP
 By: Richard C. Yeskoo                                              1301 Avenue of the Americas
 NJ ID No. 015431981                                                New York, NY 10019
                                                                    646-927-5500


Counsel for Defendants Beable Education, Inc.
and Saki Dodelson


UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
---------------------------------------------------------------
AC HOLDCO, INC. and ACHIEVE3000, INC.,                          :       Civil Action No. 3:20-cv-09211
                                                                :
                           Plaintiffs,                          :
                                                                :       STATEMENT IN RESPOSE
                  -vs-                                          :       TO MOTION TO SEAL
                                                                :       AND IN AGREEING TO MOTION
BEABLE EDUCATION, INC., SAKI                                    :
DODELSON, and JOHN DOES 1-35                                    :
                                                                :
                           Defendants.                          :
---------------------------------------------------------------

         Defendants Beable Education, Inc. (“Beable”) and Saki Dodelson (“Ms. Dodelson”)

(collectively, Defendants) do not object to Plaintiffs’ Motion to Seal Plaintiffs’ Complaint (ECF

No. 7) – in fact, Plaintiffs use information that should be protected based upon a Stipulated

Protective Order entered in another, now-terminated litigation in New Jersey State Court as well

as the Confidentiality provisions of another agreement involving the parties and others (the

“Confidential Agreement,” which Plaintiffs submitted to this Court as Complaint Exhibit G). As

admitted in the Declaration of Kevin H. Marino (ECF No. 7-1), Plaintiffs’ Complaint relies on,

references, summarizes, and directly quotes from this confidential agreement between and

among parties to this action and other individuals and entities who are not parties to this action.


                                                          1
FH5169345.4
Case 3:20-cv-09211-MAS-ZNQ Document 9 Filed 08/12/20 Page 2 of 5 PageID: 400




        Prior to forming Beable, Ms. Dodelson was the co-founder and Chief Executive Officer

of Achieve3000, Inc. for over two decades, growing and constructing the company into a

monumental success. Ms. Dodelson took the company from a small, fledgling business

operating out of a warehouse into a leading literacy platform serving nearly three million

students worldwide and generating nearly $10 million in revenue by 2006. Around 2009, Insight

Venture Partners (“IVP”) invested in Achieve3000, and for a period of time Ms. Dodelson

continued on as CEO. By the end of 2014, Achieve3000’s success grew to a remarkable $67

million in sales.

        In March of 2015, IVP led an acquisition of Achieve3000 and as part of this transaction,

Ms. Dodelson entered into an Amended and Restated Employment Agreement, which is

referenced in Plaintiffs’ Complaint. Ms. Dodelson remained an employee of Achieve3000 until

her resignation on April 18, 2018. Thereafter, she sued in New Jersey State court.

        The Amended and Restated Employment Agreement was at the core of allegations in

Dodelson v. AC Holdco Inc. d/b/a Achieve3000, et al., OCN-L-2139-18 (Law Div. Aug. 31,

2018) (the “New Jersey State Litigation”), specifically that Achieve3000 breached the agreement

and intentionally deprived Ms. Dodelson of the benefits to which she was contractually and

equitable entitled to under the Employment Agreement. Other causes of action included

Violation of New Jersey’s Wage Payment Law, breach of contract, breach of covenant of good

faith and fair dealing, and tortious interference. Defendants Achieve3000 et al. asserted

counterclaims based on the Employment Contract, fraud, and unjust enrichment, amongst others,

and raised substantial issues concerning Ms. Dodelson’s new business and its hiring of former

Achieve3000 employees.




                                                2
FH5169345.4
Case 3:20-cv-09211-MAS-ZNQ Document 9 Filed 08/12/20 Page 3 of 5 PageID: 401




       The court in the New Jersey State Litigation entered a Stipulated Protective Order that

provided “All Discovery Materials, Confidential Information and Outside Counsel Eyes’ Only

Protective Information shall be used only in connection with and for the purposes of the [New

Jersey State Litigation] … and for no other purposes whatsoever, including other litigation,

whether or not such other litigation involves one or more parties in this action” (Complaint in

this case Exhibit H, OCN L 2139-18 (4/2/2019) at page 7, para. 3(D)). The terms of the

Confidential Agreement also require confidentiality (in order to not burden this Court with

sealing this filing, Defendants simply refer to the terms thereof at Complaint Exhibit G, page 9,

para. 17).

       As will be demonstrated, AC Holdco and Achieve3000 have filed this case seeking

largely to re-litigate claims that have already been or could have been litigated during the New

Jersey State Litigation. Much of the information that will be presented in this case will be

subject to the Stipulated Protective Order from the New Jersey State Litigation and the

subsequent Confidential Agreement referenced above. Accordingly, Beable and Ms. Dodelson

believe that this Court should not have been burdened with information governed by another

court’s Protective Order and the Confidential Agreement, but since Plaintiffs have done so then

Plaintiffs’ Motion to Seal the Complaint and associated exhibits should be granted.

       Defendants submit that no brief is necessary because they do not oppose the motion and

because the motion does not raise any contested issues of law.




                                                 3
FH5169345.4
Case 3:20-cv-09211-MAS-ZNQ Document 9 Filed 08/12/20 Page 4 of 5 PageID: 402




Dated: August 12, 2020
                                                  Yeskoo Hogan & Tamlyn, LLP

                                                  By: __s/_____________________
                                                        Richard C. Yeskoo


                                                  Attorneys for Defendants Beable Education,
                                                  Inc. and Saki Dodelson


OF COUNSEL:
Foley Hoag LLP
Jeffrey I. D. Lewis *
Stephen Kenny*
Mital B. Patel *
1301 Avenue of the Americas
New York, NY 10019
646-927-5500
* Motion for pro hac vice admission forthcoming




                                             4
FH5169345.4
Case 3:20-cv-09211-MAS-ZNQ Document 9 Filed 08/12/20 Page 5 of 5 PageID: 403




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020 I caused Defendants’ Statement in Response to
Motion to Seal and this Certificate of Service to be served on counsel of record for Plaintiff
using the ECF System.

                                                   s/Richard C. Yeskoo




                                               5
FH5169345.4
